 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AARON LAMONT STRIBLING,                           No. 2:16-cv-0400 MCE CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   R. MOTT, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for summary judgment. (ECF No. 93.) However, the motion fails to

19   comply with Federal Rule of Civil Procedure 56 and Local Rule 260 and will be denied without

20   prejudice to a motion in the proper form. The court also notes that it is unclear whether plaintiff

21   has complied with the August 29, 2018 order compelling discovery responses. Plaintiff is

22   cautioned that he must comply with the August 29, 2018 order prior to filing any further motion

23   for summary judgment because his responses to defendants’ discovery requests may provide

24   defendants with information necessary to defend against a summary judgment motion.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s motion for summary judgment (ECF No. 93) is denied without prejudice to

27   bringing a motion in the proper form.

28   ////
                                                      1
 1             2. The Clerk of the Court is directed to provide plaintiff with a copy of Local Rule 260.

 2   Dated: February 27, 2019
                                                       _____________________________________
 3
                                                       CAROLYN K. DELANEY
 4                                                     UNITED STATES MAGISTRATE JUDGE

 5

 6   13:stri0400.msj.deny

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
